HAZEL, District Judge.
A fair presumption based upon the evidence is justifiable, I think, that the contract of. the husband to construct the houses mentioned was the contract of the wife.' Ratification of the acts by the principal implies a knowledge of the circumstances upon which the liability is predicated. Such knowledge may be inferred from' Mrs. Berkebile’s acts in making assignments of moneys due or to become due upon the contract. She was not ignorant of her rights and liabilities under the contract. She became a known principal by her acquiescence and acts; and she induced the belief that prior thereto her husband acted as her duly authorized agent in the construction of the buildings specified in the building contract without disclosing Mrs. Berkebile’s interest therein as principal. I think the bankrupt, because of the facts, is estopped to deny the Brady indebtedness.
The preliminary objection that the petition is defective having been waived, the report is affirmed.